BY THE COMMISSION.
By this application, Julius C. Myrick d/b/a Myrick House Movers, Route 1, Box 245C, Crestview, Florida, 32536, seeks the issuance of a permit authorizing the transportation of houses and buildings formerly attached to realty; provided that this shall not include mobile homes as defined in Chapter 320 nor factory-built housing as defined in Section 553.36, as provided by Section 323.05, Florida Statutes.
After considering the foregoing application, the commission finds that the proposed transportation falls within the ambit of Section 323.05(1) (d), Florida Statutes, and that such motor carrier is engaged exclusively in carrying property consisting of houses and buildings formerly attached to realty; provided that this shall not include mobile homes as defined in Chapter 320 nor factory-built housing as defined in Section 553.36.
Accordingly, the commission concludes as a matter of law that the applicant has properly and duly filed his application; that the applicant is informed of the commission’s rules, regulations and restrictions and that same are reasonable; that the applicant will observe and comply with same; and that the applicant herein is entitled to this permit as a matter of course pursuant to Section 323.05, Florida Statutes.
It is therefore ordered that Permit No. 2894 be and the same is hereby issued as a matter of right and without public hearing to Julius C. Myrick d/b/a Myrick House Movers, Route 1, Box 245C, Crestview, Florida, 32536, authorizing the transportation of houses and buildings formerly attached to realty; provided that this shall not include mobile homes as defined in Chapter 320 nor factory-built housing as defined in Section 553.36.
It is further ordered that the applicant comply with this commission’s rules and regulations pertaining to safety, road tax, license tags, insurance and all applicable rules and regulations of this commission.